
	

113 HR 421 IH: COPS Improvement and Reauthorization Act of 2013
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 421
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Mr. Reichert (for
			 himself, Mr. King of New York,
			 Mr. Pascrell, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to enhance the COPS ON THE BEAT grant program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 COPS Improvement and Reauthorization
			 Act of 2013.
		2.COPS grant improvements
			(a)In generalSection 1701 of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is
			 amended—
				(1)by striking subsection (c);
				(2)by redesignating subsection (b) as
			 subsection (c);
				(3)by striking subsection (a) and inserting
			 the following:
					
						(a)The Office of
				Community Oriented Policing Services
							(1)OfficeThere is within the Department of Justice,
				under the general authority of the Attorney General, a separate and distinct
				office to be known as the Office of Community Oriented Policing Services
				(referred to in this subsection as the COPS Office).
							(2)DirectorThe
				COPS Office shall be headed by a Director who shall—
								(A)be appointed by
				the Attorney General; and
								(B)have final
				authority over all grants, cooperative agreements, and contracts awarded by the
				COPS Office.
								(b)Grant authorizationThe Attorney General shall carry out grant
				programs under which the Attorney General makes grants to States, units of
				local government, Indian tribal governments, other public and private entities,
				and multi-jurisdictional or regional consortia for the purposes described in
				subsections (c), (d), and
				(e).
						;
				(4)in subsection (c), as so
			 redesignated—
					(A)in the heading, by striking uses of
			 grant amounts.— and inserting Community policing and crime prevention
			 grants;
					(B)in paragraph (3), by striking , to
			 increase the number of officers deployed in community-oriented
			 policing;
					(C)in paragraph (4)—
						(i)by striking
			 pay for offices and inserting pay for or train
			 officers; and
						(ii)by inserting
			 , and to provide for the initial hiring of such officers after
			 duties;
						(D)by striking paragraph (9);
					(E)by redesignating paragraphs (5) through (8)
			 as paragraphs (6) through (9), respectively;
					(F)by inserting after paragraph (4) the
			 following:
						
							(5)award grants to hire school resource
				officers and to establish school-based partnerships between local law
				enforcement agencies and local school systems to enhance school safety and to
				combat crime, gangs, drug activities, and other problems in and around
				elementary and secondary schools, including assisting schools with emergency
				preparedness and preventative measures plans for natural disasters and acts of
				violence and terrorism.
							;
				
					(G)by striking paragraph (13);
					(H)by redesignating paragraphs (14), (15), and
			 (16) as paragraphs (13), (14), and (15), respectively;
					(I)in paragraph (15), as so redesignated, by
			 striking and at the end;
					(J)by redesignating paragraph (17) as
			 paragraph (18);
					(K)by inserting after paragraph (15), as so
			 redesignated, the following:
						
							(16)establish and implement innovative programs
				to reduce and prevent illegal drug manufacturing, distribution, and use,
				including the manufacturing, distribution, and use of methamphetamine;
				and
							(17)award enhancing community policing and
				crime prevention grants that meet emerging law enforcement needs, as
				warranted.
							;
				and
					(L)in paragraph (18),
			 as so redesignated, by striking through (16) and inserting
			 through (17);
					(5)by striking subsections (h) and (i);
				(6)by redesignating subsections (d) through
			 (g) as subsections (f) through (i), respectively;
				(7)by inserting after subsection (c), as so
			 redesignated, the following:
					
						(d)Troops-to-Cops programs
							(1)In generalGrants made under subsection (b) may be
				used to hire former members of the Armed Forces to serve as career law
				enforcement officers for deployment in community oriented policing,
				particularly in communities that are adversely affected by a recent military
				base closing.
							(2)DefinitionIn this subsection, former member of
				the Armed Forces means a member of the Armed Forces of the United States
				who is involuntarily separated from the Armed Forces within the meaning of
				section 1141 of title 10, United States Code.
							(e)Technology grantsThe Attorney General may make grants under
				subsection (b) to develop and use new technologies (including interoperable
				communications technologies, modernized criminal record technology, and
				forensic technology) to assist State and local law enforcement agencies in
				reorienting the emphasis of their activities from reacting to crime to
				preventing crime and to train law enforcement officers to use such
				technologies.
						;
				(8)in subsection (f), as so
			 redesignated—
					(A)in paragraph (1), by striking to
			 States, units of local government, Indian tribal governments, and to other
			 public and private entities,;
					(B)in paragraph (2), by striking define
			 for State and local governments, and other public and private entities,
			 and inserting establish; and
					(C)in the first sentence of paragraph (3), by
			 inserting (including regional community policing institutes)
			 after training centers or facilities;
					(9)in subsection (h), as so
			 redesignated—
					(A)by striking subsection (a)
			 the first place that term appears and inserting paragraphs (1) and (2)
			 of subsection (c); and
					(B)by striking in each fiscal year
			 pursuant to subsection (a) and inserting in each fiscal year for
			 purposes described in paragraph (1) and (2) of subsection (c);
					(10)in subsection (i), as so redesignated, by
			 striking subsection (a) and inserting subsection
			 (b); and
				(11)in subsection (j)(1), by striking
			 subsection (b) and inserting subsection
			 (c).
				(b)ApplicationsSection 1702(c) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–1(c)) is
			 amended—
				(1)by redesignating paragraphs (8) through
			 (11) as paragraphs (9) through (12), respectively; and
				(2)by inserting after paragraph (7) the
			 following:
					
						(8)if the application is for a grant for
				officers performing homeland security duties, explain how the applicant intends
				to coordinate with Federal law enforcement in support of the applicant's
				homeland security
				mission;
						.
				(c)Limitation on use of fundsSection 1704(c) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–3(c)) is amended
			 by striking $75,000 and inserting
			 $125,000.
			(d)DefinitionsSection 1709(1) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8(1)) is amended
			 by striking who is authorized and inserting who is a
			 sworn law enforcement officer and is authorized.
			(e)Authorization of
			 appropriationsSection
			 1001(a)(11) of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3793(a)(11)) is amended—
				(1)in subparagraph (A), by striking
			 fiscal years 2006 through 2009 and inserting fiscal years
			 2013 through 2017; and
				(2)in subparagraph (B)—
					(A)in the first sentence—
						(i)by striking 3 percent and
			 inserting 5 percent; and
						(ii)by striking section 1701(d)
			 and inserting section 1701(f); and
						(B)by striking the second sentence and
			 inserting the following: Of the funds available for grants under part Q,
			 not less than $600,000,000 shall be used for grants for the purposes specified
			 in section 1701(c), and not more than $250,000,000 shall be used for grants
			 under section 1701(e)..
					
